Pratt, J.
The appellant, for five years before the accident, had owned and -collected rent from the defective building. If, under those circumstances, he can avoid responsibility by alleging he had no personal knowledge that the fire-escapes were not erected, as required by law, the statute would be a snare, .and not a safeguard. The appellant argues that as the statute does not, in •express terms, declare that fire-escapes shall be erected by the owner, the duty cannot be placed upon him by a judicial construction of the law. The law enacts that any building occupied, or built to be occupied, as a manufactory ■shall be provided with such fire-escapes as shall be directed by the commissioner. We think the initial duty rests upon the owner that he should bring the subject before the commissioner and seek his direction. The statute is intended to protect human life. Its intentions are easily discovered, and no reason is perceived why the court should strain after so strict a construction of its language as to deprive it of all useful operation.
The appellant argues that had plaintiff not given way to fright, and exer-cised a sound discretion as to the method of escape adopted, she might have found a safe egress by another window. All those considerations were prop=erly submitted to the jury. Their finding was adverse to defendant, and was ^sustained by the testimony. It follows that the judgment should be affirmed, with costs.